Welcome
We are pleased to welcome an EFTA delegation to our gallery today, led by Mrs Katrín Júlíusdóttir, with members from Iceland, Norway and Liechtenstein, along with some observers from Switzerland.
The delegation is visiting the House as part of the 29th session of the European Economic Area Joint Parliamentary Committee, which will be meeting here in Strasbourg on 14 and 15 November.
I wish our colleagues every success with the EEA Agreement, and with the future prospects of the area, energy issues and climate change, as well as their talks with Commissioner Borg on EU maritime policy, which are on the agenda of the discussions.
I am also very pleased they have decided to pay a visit to the European Parliament during our part-session.
I thank you all and welcome you here today.
(Applause)